Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 1, 2018

                                      No. 04-18-00256-CV

                                         Jael RIVERA,
                                           Appellant

                                                v.

                                      Gabriel FIGUEROA,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-03465
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
       Appellee has filed a motion for extension of time to file his brief, requesting an extension
of sixty days. We GRANT the motion. Appellee’s brief is due September 28, 2018. NO
FURTHER EXTENSIONS WILL BE GRANTED.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court